DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over TOHIDIAN et al. (US 20150214926, hereinafter “Tohid”), and further in view of Tasic et al. (US 20150180523, hereinafter “Tasic”).
	Regarding claim 1, Tohidian discloses, 
 	A Radio Frequency (RF) receiver (FIG. 13 shows a block diagram of a superheterodyne receiver 1300), comprising: 
“a pair of first mixers (pair of DT Quad RF Mixer 1323, Fig. 13)”; 
“a single local oscillator (LO) coupled to the pair of first mixers (a first intermediate frequency fLO in a quadrature mixer 1323 to obtain an intermediate discrete-time signal sampled at the predetermined sampling rate fs. The quadrature mixer 1323 comprises an in-phase path providing an in-phase component and a quadrature path providing a quadrature component of the processed intermediate discrete-time signal, [0105])”; 
“a second mixer for intermediate frequency (IF) down-conversion in the analog domain (The discrete-time mixer 1309 comprises an IF gain stage 1307 and a DT quad IF mixer comprising a first mixer component 1355, a second mixer component 1357, a third mixer component 1359, fourth mixer component 1361)”; and 
“a complex filter (The discrete-time filter 1303 may correspond to the discrete-time filter 403 as described with respect to FIG. 4, [0121].   the discrete-time filer 403 comprises two a discrete-time filters 405….The discrete-time filter 405 is a complex band-pass filter, [0080]) having a variable center frequency  (In an operational form using BPF, its center frequency is located at fIF. Also, in the operational form using a complex BPF, its center frequency is placed either at +fIF or -fIF depending on quadrature mixer operation, [0110]) coupled between the pair of first mixers and the second mixer (Fig. 13 shows DT filter 1303 is located between DT Quad RF Mixer and DT Quad IF Mixer)”, 
However, Tohid does not discloses, “wherein the RF receiver is configured to: simultaneously receive a carrier aggregation signal having at least two radio frequency bands with a single receiver path and filter, using the complex filter, a received signal output by the pair of first mixers based on the carrier aggregation signal.”
In the same field of endeavor, Tasic discloses, “wherein the RF receiver (FIG. 8 is a schematic diagram illustrating another exemplary embodiment of a reconfigurable receiver and baseband filter) is configured to: simultaneously receive a carrier aggregation signal having at least two radio frequency bands (i.e., two non-contiguous carriers CA1 and CA2, Fig. 8) with a single receiver path and filter, using the complex filter (The baseband filter 825 is configured such that bandpass outputs are taken from the output of the first I amplifier stage 802 on connection 827 and the output of the first Q amplifier stage 852 on connection 877, [0068]-[0072]), a received signal output by the pair of first mixers based on the carrier aggregation signal (The receiver 800 comprises a low noise amplifier (LNA) 802 configured to receive two non-contiguous carriers CA1 and CA2, and provide the non-contiguous carriers CA1 and CA2 to a mixer 804. The mixer 804 comprises an in-phase (I) mixer 805a and a quadrature (Q) mixer 805b, [0068]-[0072]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed inventio to modify Tohid by specifically providing wherein the RF receiver is configured to: simultaneously receive a carrier aggregation signal having at least two radio frequency bands with a single receiver path and filter, using the complex filter, a received signal output by the pair of first mixers based on the carrier aggregation signal, as taught by Tasic for the purpose of providing a receiver chain to process the non-contiguous carriers  that would use less power and consumes less space on the medium on which the receiver is fabricated [0005]-[0006].
Regarding claim 3, the combination of Tohid and Tasic discloses everything claimed as applied above (see claim 1), further Tohid discloses, “wherein the variable center frequency of the complex filter is a center frequency equal to an intermediate frequency (IF) of the RF receiver (In an operational form using BPF, its center frequency is located at fIF. Also, in the operational form using a complex BPF, its center frequency is placed either at +fIF or -fIF depending on quadrature mixer operation, [0110]).”
Regarding claim 4, the combination of Tohid and Tasic discloses everything claimed as applied above (see claim 3), further Tohid discloses, “wherein the variable center frequency is either a positive or a negative IF of the RF receiver (In an operational form using BPF, its center frequency is located at fIF. Also, in the operational form using a complex BPF, its center frequency is placed either at +fIF or -fIF depending on quadrature mixer operation, [0110]).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tohid, in view of Tasic and further in view of Fudge et al. (US 7436910, hereinafter “Fudge”).
Regarding claim 2, the combination of Tohid and Tasic discloses everything claimed as applied above (see claim 1), however the combination of Tohid and Tasic does not explicitly disclose, “wherein the variable center frequency of the complex filter is a programmable center frequency.”
In the same endeavor, Fudge discloses, “wherein the variable center frequency of the complex filter is a programmable center frequency (The output 130 of the LNA 102 is provided to a tunable bandpass filter 104, which can be configured to have a tunable center frequency and a programmable bandwidth dependent upon one or more filter control signals 105, Fig. 1 and  Col. 6; lines 52-63).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tohid and Tasic wherein the variable center frequency of the complex filter is a programmable center frequency, as taught by Fudge for the purpose of receiver architectures for the efficient sampling of signals over a wide frequency range of interest (Col. 1; lines 31-35).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tohid,  in view of Tasic, in view of Kremin et al. (US 20170061188, hereinafter Kremin) and further in view of Hedayati et al. (US 20170214391, hereinafter “Heday”).
Regarding claim 5, the combination of Tohid and Tasic discloses everything claimed as applied above (see claim 1), however the combination of Tohid and Tasic does not explicitly disclose, “wherein the complex filter comprises a grounded RC-circuit connected to a voltage buffer, and wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit.”
In a similar field of endeavor, Kremin discloses,  “wherein the complex filter comprises a grounded RC-circuit connected to a voltage buffer (Fig. 5 shows the RC circuit (i.e., combination of 560 and 570) is connected to voltage buffer 540).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tohid and Tasic by specifically providing wherein the complex filter comprises a grounded RC-circuit connected to a voltage buffer, as taught by Kremin for the purpose of  providing a technique that allows for the elimination of complicated mechanical switches and buttons, providing reliable operation under harsh conditions (Para. [0002]). 
Further, the combination of Tohid, Tasic and Kremin does not disclose, “wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit.”
In a similar field of endeavor, Heday discloses, “wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit (many N-path filters are implemented with a single pole (e.g., a resistor-capacitor (RC) load) in each branch [0065]. The impedance in each branch of the N-path filter includes an inductive element connected in parallel with a capacitive element. In this case, center frequencies of the multiple concurrent passbands are offset from the center frequency of the bandwidth for the N-path filter by an offset frequency, and the offset frequency is based on an inductance of the inductive element and a capacitance of the capacitive element, Para. [0105] ).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tohid, Tasic and Kremin by specifically providing wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit, as taught by Heday for the purpose of providing a technique for carrying the signal and means for selectively connecting each of a plurality of branches of the apparatus with the means for carrying the signal, wherein each branch of the apparatus comprises means for converting an impedance coupled to the means for selectively connecting (Para. [0020]).

 	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tohid, in view of Tasic and  further in view of Modi et al. (US 20190020310, hereinafter “Modi”).
	Regarding claim 6, the combination of Tohid and Tasic  discloses everything claimed as applied above (see claim 1), however the combination of Tohid and Tasic  does not explicitly disclose, “wherein the second mixer is a Finite Impulse Response (FIR) mixer.”
	In the same field of endeavor, Modi discloses, “wherein the second mixer is a Finite Impulse Response (FIR) mixer (The digital processing block 188 comprises frequency source 208, LO I/Q block 198, mixers 190, 196, 202, and 200 configured to digitally generate II, IQ, QI, and QQ signals respectively. Signals II and QQ are summed to generate the I output after FIR LPF 194 and signals IQ and QI are summed to generate the Q output after FIR LPF 206, Fig. 6, Fig. 7A and Para. [0052]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Tohid and Tasic  by specifically providing wherein the second mixer is a Finite Impulse Response (FIR) mixer, as taught by Modi for the purpose of providing a technique for an image aware single-branch quadrature RF down conversion low intermediate frequency (LIF) receiver and power reduction techniques utilized therein (Para. [0001]).
	Regarding claim 7, the combination of Tohid, Tasic and Modi discloses everything claimed as applied above (see claim 6), in addition Modi discloses, “wherein the FIR mixer comprises at least two delayed paths (The digital processing block 188 comprises frequency source 208, LO I/Q block 198, mixers 190, 196, 202, and 200 configured to digitally generate II, IQ, QI, and QQ signals respectively. Signals II and QQ are summed to generate the I output after FIR LPF 194 and signals IQ and QI are summed to generate the Q output after FIR LPF 206, Fig. 6, Fig. 7A and Para. [0052]).”
 	Regarding claim 8, the combination of Tohid, Tasic and Modi  discloses everything claimed as applied above (see claim 7), in addition Modi discloses, “wherein the FIR mixer comprises at least two and at most four delayed paths (The digital processing block 188 comprises frequency source 208, LO I/Q block 198, mixers 190, 196, 202, and 200 configured to digitally generate II, IQ, QI, and QQ signals respectively. Signals II and QQ are summed to generate the I output after FIR LPF 194 and signals IQ and QI are summed to generate the Q output after FIR LPF 206, Fig. 6, Fig. 7A and Para. [0052]).”
	Regarding claim 9, the combination of Tohid, Tasic and Modi cbfa discloses everything claimed as applied above (see claim 7), in addition Modi discloses, “wherein the FIR mixer is configured to weigh signals on paths of the FIR mixer (The digital processing block 188 comprises frequency source 208, LO I/Q block 198, mixers 190, 196, 202, and 200 configured to digitally generate II, IQ, QI, and QQ signals respectively. Signals II and QQ are summed to generate the I output after FIR LPF 194 and signals IQ and QI are summed to generate the Q output after FIR LPF 206, Fig. 6, Fig. 7A and Para. [0052]).”

Claims 10-13, 17 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Pretl et al. (US 20160156310, hereinafter “Pretl”), in view of Tohid, and further in view of Tasic.
Regarding claim 10, Pretl discloses, 
 “A carrier aggregation receiver (apparatus 300, Fig. 3), comprising: at least two Radio Frequency (RF) receivers (receiver 311 and 312, Fig. 3), wherein each of the at least two RF receivers comprises: a single local oscillator (LO) (Fig. 3; 319).”
However, Pretl does not disclose, “wherein each of the at least two RF receivers comprises: a pair of first mixers, a single local oscillator (LO) coupled to the pair of first mixers; a second mixer for intermediate frequency (IF) down-conversion in the analog domain; and a complex filter having a variable center frequency coupled between the pair of first mixers and the second mixer, and the each of the at least two RF receivers is configured to: simultaneously receive a carrier aggregation signal having at least two radio frequency bands with a single receiver path; and filter, using the complex filter, a received signal output by the pair of first mixers based on the carrier aggregation signal.”
In the same field of endeavor, Tohid discloses,
 	“each RF receiver (FIG. 13 shows a block diagram of a superheterodyne receiver 1300), comprising: 
“a pair of first mixers (pair of DT Quad RF Mixer 1323, Fig. 13)”; 
“a single local oscillator (LO) coupled to the pair of first mixers (a first intermediate frequency fLO in a quadrature mixer 1323 to obtain an intermediate discrete-time signal sampled at the predetermined sampling rate fs. The quadrature mixer 1323 comprises an in-phase path providing an in-phase component and a quadrature path providing a quadrature component of the processed intermediate discrete-time signal, [0105])”; 
“a second mixer for intermediate frequency (IF) down-conversion in the analog domain (The discrete-time mixer 1309 comprises an IF gain stage 1307 and a DT quad IF mixer comprising a first mixer component 1355, a second mixer component 1357, a third mixer component 1359, fourth mixer component 1361)”; and 
“a complex filter (The discrete-time filter 1303 may correspond to the discrete-time filter 403 as described with respect to FIG. 4, [0121].   the discrete-time filer 403 comprises two a discrete-time filters 405….The discrete-time filter 405 is a complex band-pass filter, [0080]) having a variable center frequency  (In an operational form using BPF, its center frequency is located at fIF. Also, in the operational form using a complex BPF, its center frequency is placed either at +fIF or -fIF depending on quadrature mixer operation, [0110]) coupled between the pair of first mixers and the second mixer (Fig. 13 shows DT filter 1303 is located between DT Quad RF Mixer and DT Quad IF Mixer)”, 
However, the combination of Pretl and Tohid does not discloses, “wherein the RF receiver is configured to: simultaneously receive a carrier aggregation signal having at least two radio frequency bands with a single receiver path and filter, using the complex filter, a received signal output by the pair of first mixers based on the carrier aggregation signal.”
In the same field of endeavor, Tasic discloses, “wherein the RF receiver (FIG. 8 is a schematic diagram illustrating another exemplary embodiment of a reconfigurable receiver and baseband filter) is configured to: simultaneously receive a carrier aggregation signal having at least two radio frequency bands (i.e., two non-contiguous carriers CA1 and CA2, Fig. 8) with a single receiver path and filter, using the complex filter (The baseband filter 825 is configured such that bandpass outputs are taken from the output of the first I amplifier stage 802 on connection 827 and the output of the first Q amplifier stage 852 on connection 877, [0068]-[0072]), a received signal output by the pair of first mixers based on the carrier aggregation signal (The receiver 800 comprises a low noise amplifier (LNA) 802 configured to receive two non-contiguous carriers CA1 and CA2, and provide the non-contiguous carriers CA1 and CA2 to a mixer 804. The mixer 804 comprises an in-phase (I) mixer 805a and a quadrature (Q) mixer 805b, [0068]-[0072]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed inventio to modify the combination of Pretl and Tohid by specifically providing wherein the RF receiver is configured to: simultaneously receive a carrier aggregation signal having at least two radio frequency bands with a single receiver path and filter, using the complex filter, a received signal output by the pair of first mixers based on the carrier aggregation signal, as taught by Tasic for the purpose of providing a receiver chain to process the non-contiguous carriers  that would use less power and consumes less space on the medium on which the receiver is fabricated [0005]-[0006].
Regarding claim 11, the combination of Pretl, Tohid and Tasic discloses everything claimed as applied above (see claim 10), further Tohid discloses, “wherein the variable center frequency of the complex filter is a center frequency equal to an intermediate frequency (IF) of the RF receiver (In an operational form using BPF, its center frequency is located at fIF. Also, in the operational form using a complex BPF, its center frequency is placed either at +fIF or -fIF depending on quadrature mixer operation, [0110]).”
 	Regarding claim 12, the combination of Pretl, Tohid and Tasic discloses everything claimed as applied above (see claim 10), further Pretl discloses, “wherein the at least two RF receivers are configured to operate with different IF frequencies (The apparatus 300 may include a first receiver circuit 311 configured to generate a first baseband receive signal BB1 based on the first radio frequency receive signal (e.g. at input 1) and the first oscillator signal LO1 with the first oscillator frequency and the apparatus 300 may further include a second receiver circuit 312 configured to generate a second baseband receive signal BB2 based on the second radio frequency RF receive signal (e.g. at input 2) and the second oscillator signal LO2 having the second oscillator frequency, Paras. [0079]-[0083]).”
 	Regarding claim 13, the combination of Pretl, Tohid and Tasic  discloses everything claimed as applied above (see claim 10), further Pretl discloses, “wherein the each of the at least two RF receivers is configured to operate using the single LO (Fig. 3; 319).”
Regarding claim 17, the combination of Pretl, Tohid and Tasic discloses everything claimed as applied above (see claim 10), further Tohid discloses, “wherein the variable center frequency of the complex filter is a center frequency equal to an IF of the each of the at least two RF receivers (In an operational form using BPF, its center frequency is located at fIF. Also, in the operational form using a complex BPF, its center frequency is placed either at +fIF or -fIF depending on quadrature mixer operation, [0110]).”
Regarding claim 18, the combination of Pretl, Tohid and Tasic discloses everything claimed as applied above (see claim 10), further Tohid discloses, “wherein the variable center frequency is either a positive or a negative IF of the each of the at least two RF receivers (In an operational form using BPF, its center frequency is located at fIF. Also, in the operational form using a complex BPF, its center frequency is placed either at +fIF or -fIF depending on quadrature mixer operation, [0110]).”

 	Claims 14 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Pretl, in view of Tohid, in view of Tasic and further in view of Wajcer et al. (US 20120214524, hereinafter “Wajcer”).
	Regarding claim 14, the combination of Pretl, Tohid, and Tasic discloses everything claimed as applied above (see claim 10), however, the combination of Pretl, Tohid, and Tasic does not disclose, “the carrier aggregation receiver being further configured to: perform Analogue to Digital conversion (ADC) for the each of the at least two RF receivers using a same ADC clock.”
	In a similar field of endeavor, Wajcer discloses, “the carrier aggregation receiver being further configured to: perform Analogue to Digital conversion (ADC) for the each of the at least two RF receivers using a same ADC clock (The clock and reset signals provided to all these modules are synchronized to the same reference clock. Thus, all the Local Oscillator (LO) signals and the Analog-to-Digital Converter (ADC) sampling clocks in receiver 58 are synchronized to the same reference clock. In other words, all frequency conversion operations and sampling operations in receiver 58 are synchronized to the same reference clock, Para. [0051]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pretl, Tohid, and Tasic by specifically providing the carrier aggregation receiver being further configured to: perform Analogue to Digital conversion (ADC) for the each of the at least two RF receivers using a same ADC clock, as taught by Wajcer for the purpose of providing a technique for interference cancellation in communication receivers (Para. [0001]).
 	Regarding claim 15, the combination of Pretl, Tohid, and Tasic discloses everything claimed as applied above (see claim 10), however the combination of Pretl, Tohid, and Tasic  does not disclose, “wherein Finite Impulse Response (FIR) mixers for the at least two RF receivers are configured to use a same ADC clock.”
	In a similar field of endeavor, Wajcer discloses, “wherein Finite Impulse Response (FIR) mixers for the at least two RF receivers are configured to use a same ADC clock (The clock and reset signals provided to all these modules are synchronized to the same reference clock. Thus, all the Local Oscillator (LO) signals and the Analog-to-Digital Converter (ADC) sampling clocks in receiver 58 are synchronized to the same reference clock. In other words, all frequency conversion operations and sampling operations in receiver 58 are synchronized to the same reference clock, Para. [0051]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pretl, Tohid, and Tasic by specifically providing wherein Finite Impulse Response (FIR) mixers for the at least two RF receivers are configured to use a same ADC clock, as taught by Wajcer for the purpose of providing a technique for interference cancellation in communication receivers (Para. [0001]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pretl, Tohid, in view of Tasic and further in view of Fudge et al. (US 7436910, hereinafter “Fudge”).
Regarding claim 16, the combination of Pretl, Tohid and Tasic discloses everything claimed as applied above (see claim 10), however the combination of Pretl, Tohid and Tasic does not explicitly disclose, “wherein the variable center frequency of the complex filter is a programmable center frequency.”
In the same endeavor, Fudge discloses, “wherein the variable center frequency of the complex filter is a programmable center frequency (The output 130 of the LNA 102 is provided to a tunable bandpass filter 104, which can be configured to have a tunable center frequency and a programmable bandwidth dependent upon one or more filter control signals 105, Fig. 1 and  Col. 6; lines 52-63).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pretl, Tohid and Tasic wherein the variable center frequency of the complex filter is a programmable center frequency, as taught by Fudge for the purpose of receiver architectures for the efficient sampling of signals over a wide frequency range of interest (Col. 1; lines 31-35).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pretl, in view of Tohid,  in view of Tasic, in view of Kremin et al. (US 20170061188, hereinafter Kremin) and further in view of Hedayati et al. (US 20170214391, hereinafter “Heday”).
Regarding claim 19, the combination of Pretl, Tohid and Tasic discloses everything claimed as applied above (see claim 10), however the combination of Pretl, Tohid and Tasic does not explicitly disclose, “wherein the complex filter comprises a grounded RC-circuit connected to a voltage buffer, and wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit.”
In a similar field of endeavor, Kremin discloses,  “wherein the complex filter comprises a grounded RC-circuit connected to a voltage buffer (Fig. 5 shows the RC circuit (i.e., combination of 560 and 570) is connected to voltage buffer 540).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pretl, Tohid and Tasic by specifically providing wherein the complex filter comprises a grounded RC-circuit connected to a voltage buffer, as taught by Kremin for the purpose of  providing a technique that allows for the elimination of complicated mechanical switches and buttons, providing reliable operation under harsh conditions (Para. [0002]). 
Further, the combination of Pretl, Tohid, Tasic and Kremin does not disclose, “wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit.”
In a similar field of endeavor, Heday discloses, “wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit (many N-path filters are implemented with a single pole (e.g., a resistor-capacitor (RC) load) in each branch [0065]. The impedance in each branch of the N-path filter includes an inductive element connected in parallel with a capacitive element. In this case, center frequencies of the multiple concurrent passbands are offset from the center frequency of the bandwidth for the N-path filter by an offset frequency, and the offset frequency is based on an inductance of the inductive element and a capacitance of the capacitive element, Para. [0105] ).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pretl, Tohid, Tasic and Kremin by specifically providing wherein the complex filter further comprises an offset capacitor configured to offset a center frequency of the grounded RC-circuit, as taught by Heday for the purpose of providing a technique for carrying the signal and means for selectively connecting each of a plurality of branches of the apparatus with the means for carrying the signal, wherein each branch of the apparatus comprises means for converting an impedance coupled to the means for selectively connecting (Para. [0020]).

 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pretl, in view of Tohid, in view of Tasic and  further in view of Modi et al. (US 20190020310, hereinafter “Modi”).
	Regarding claim 20, the combination of Pretl, Tohid and Tasic  discloses everything claimed as applied above (see claim 1), however the combination of Pretl, Tohid and Tasic does not explicitly disclose, “wherein the second mixer is a Finite Impulse Response (FIR) mixer.”
	In the same field of endeavor, Modi discloses, “wherein the second mixer is a Finite Impulse Response (FIR) mixer (The digital processing block 188 comprises frequency source 208, LO I/Q block 198, mixers 190, 196, 202, and 200 configured to digitally generate II, IQ, QI, and QQ signals respectively. Signals II and QQ are summed to generate the I output after FIR LPF 194 and signals IQ and QI are summed to generate the Q output after FIR LPF 206, Fig. 6, Fig. 7A and Para. [0052]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pretl, Tohid and Tasic   by specifically providing wherein the second mixer is a Finite Impulse Response (FIR) mixer, as taught by Modi for the purpose of providing a technique for an image aware single-branch quadrature RF down conversion low intermediate frequency (LIF) receiver and power reduction techniques utilized therein (Para. [0001]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	CN 10633021: The invention claims a carrier aggregation receiving device and radio frequency front-end device. the carrier aggregation receiver comprising a composite filter, the first region of the carrier aggregation of the receiving device, the complex filter for receiving the carrier frequency aggregation signal, and separating the carrier band aggregation signal output signal, wherein each carrier frequency band, the carrier aggregation signals is the signals of at least two communication frequency section, the first region can contain other composite filter different from the complex filter.
	US 10128886: Radio frequency (RF) receivers and methods to spread spectral energy of spurious responses of mixers over a frequency band are disclosed. For example, a receiver includes first and second mixers, and first and second variable frequency oscillators (VFOs). The first mixer is configured to receive an RF signal and provide an intermediate frequency (IF) signal. The second mixer is coupled with the first mixer and configured to receive the IF signal and provide a baseband signal. The first VFO is coupled with the first mixer and configured to provide a first angle modulated LO signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641